                                                      Case 8:18-cv-02162-DOC-JDE Document 33 Filed 07/02/19 Page 1 of 2 Page ID #:108

                                                                                                                             JS-6

                                                       1   LOCKE LORD LLP
                                                       2
                                                           Joseph A. Farco (admitted pro hac vice)
                                                           jfarco@lockelord.com
                                                       3   Brookfield Place
                                                       4
                                                           200 Vesey Street, 20th Fl.
                                                           New York, New York 10281-2101
                                                       5   Telephone: (212) 415-8600
                                                       6
                                                           Daniel A. Solitro (SBN 243908)
                                                       7   dsolitro@lockelord.com
                                                       8   Jamie M. Cheng (SBN 298750)
                                                           jamie.cheng@lockelord.com
                                                       9   300 South Grand Avenue, Suite 2600
                                                      10   Los Angeles, CA 90071
                                                           Telephone: (213) 485-1500
                                                      11

                                                      12   Attorneys for Plaintiff
                                                           Ace Gift & Craft (Ningbo) Co., Ltd.
                 300 South Grand Avenue, Suite 2600




                                                      13
Locke Lord LLP




                                                                                UNITED STATES DISTRICT COURT
                       Los Angeles, CA 90071




                                                      14

                                                      15                      CENTRAL DISTRICT OF CALIFORNIA
                                                      16
                                                           ACE GIFT & CRAFT (NINGBO) CO., )              Case No. 8:18-cv-2162-DOC-JDE
                                                      17   LTD.,                            )
                                                      18                                    )            Honorable David O. Carter
                                                                              Plaintiff,    )
                                                      19                                    )            STIPULATED ORDER TO
                                                      20         vs.                        )            DISMISS ENTIRE MATTER
                                                                                            )            WITHOUT PREJUDICE [32]
                                                      21   ECOOLTHING CORP., doing business )
                                                      22   as COOL THINGS CORP.,            )
                                                                                            )
                                                      23                      Defendant.    )
                                                      24                                    )
                                                                                            )
                                                      25                                    )            Complaint filed: December 6, 2018
                                                      26

                                                      27

                                                      28

                                                                                                     1
                                                                          STIPULATED ORDER TO DISMISS ENTIRE MATTER WITHOUT PREJUDICE
                                                      Case 8:18-cv-02162-DOC-JDE Document 33 Filed 07/02/19 Page 2 of 2 Page ID #:109



                                                       1         Plaintiff Ace Gift & Craft (Ningbo) Co., Ltd. and Defendant Ecoolthing Corp.
                                                       2   d/b/a Cool Things Corp., by and through the undersigned counsel of record, stipulate
                                                       3   to dismissal of the instant matter in its entirety, without prejudice, pursuant to Fed. R.
                                                       4   Civ. P. 41(a)(1)(A)(ii), with each party to bear its own attorneys’ fees and costs
                                                       5   incurred.
                                                       6

                                                       7   Dated: July 1, 2019                              Respectfully submitted,
                                                       8                                                    LOCKE LORD LLP
                                                       9

                                                      10
                                                                                                            By: /s/ Daniel A. Solitro
                                                      11                                                            Daniel A. Solitro
                                                      12                                                            Jamie M. Cheng
                                                                                                            Attorneys for Plaintiff Ace Gift & Craft
                 300 South Grand Avenue, Suite 2600




                                                      13                                                    (Ningbo) Co., Ltd.
Locke Lord LLP
                       Los Angeles, CA 90071




                                                      14

                                                      15
                                                           Dated: July 1, 2019                              Respectfully submitted,
                                                      16
                                                                                                            CALL & JENSEN, APC
                                                      17

                                                      18

                                                      19                                                    By: /s/ Samuel G. Brooks
                                                                                                                    Samuel G. Brooks
                                                      20                                                    Attorneys for Defendant Ecoolthing Corp.
                                                      21                                                    d/b/a Cool Things Corp.
                                                      22

                                                      23   Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer of the stipulation, Daniel A. Solitro,
                                                      24   attests that all signatories listed, and on whose behalf the filing is submitted, concur in
                                                      25   the filing’s content and have authorized the filing.
                                                      26          SO ORDERED.
                                                      27
                                                           Dated: July 2, 2019                                _____________________________
                                                      28
                                                                                                              DAVID O. CARTER
                                                                                                              U.S. District Judge
                                                                                                        2
                                                                            STIPULATED ORDER TO DISMISS ENTIRE MATTER WITHOUT PREJUDICE
